Citation Nr: 1708901	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  07-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to May 5, 2011; in excess of 10 percent from May 5, 2011; and in excess of 20 percent since April 6, 2016, for L5-S1 bulging disc with mild central spinal canal stenosis and narrowing of the inferior recess of the neural foramina (claimed as a low back disability).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU), due to a service-connected low back disability.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served in the Army Reserve from August 2001 to March 2007, on active duty for training from September 2001 to June 2002, and on active duty from June 2002 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The Veteran asserts that she is entitled to an increased rating for her low back disability.  See August 2010 Notice of Disagreement. 

The Veteran was last afforded a VA examination for her low back (thoracolumbar spine) in April 2016.  Although the VA examination included an assessment of the Veteran's functional limitation due to pain on weight bearing, it did not include an assessment of the Veteran's functional limitation due to pain on non-weight bearing or active versus passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing).  Therefore, the Board finds that the April 2016 VA examination is inadequate and a remand is warranted for additional examination, consistent with Correia.

With respect to the TDIU request, the Veteran asserts that she is unemployed as a result of her service-connected low back disability.  See August 2010 Notice of Disagreement.  The record reflects that the Veteran submitted a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Employability in June 2016.  However, the supplemental statement of the case (SSOC) denied the TDIU request in July 2016 without considering the Veteran's June 2016 VA Form 21-8940.  Therefore, a remand is warranted for the AOJ to review the Veteran's VA Form 21-8940 as additional evidence, re-adjudicate the claim and, if the claim remains denied, issue an SSOC.  See 38 C.F.R. §§ 119.37, 20.1304 (2016) (requiring that pertinent evidence submitted by the veteran must be referred to the AOJ for review and preparation of a SSOC if the claim remains denied, unless the procedural right is waived in writing by the veteran).  Moreover, this issue is intertwined with the Veteran's back disability rating, which will also be reassessed, based upon additional evidence.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all providers of treatment she has received for her service-connected low back disability and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should also be obtained.

2. Thereafter, arrange for the Veteran to be afforded a VA examination to determine the nature and severity of her service-connected low back disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the VA examiner should provide responses to the following:

a. Please conduct range of motion testing of the thoracolumbar spine, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b. The VA examiner should consider the Veteran's reports of flare-ups of low back and portray any related functional loss in terms of additional range of motion loss.  If the VA examiner is unable to do so, the VA examiner must indicate why.

c. The VA examiner should describe the Veteran's functional impairment from her service-connected low back disability and furnish an assessment (without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities she would be able to participate in from a medical standpoint, if any.

In providing the requested opinion, the VA examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After the above has been completed, review the evidence of record, including the Form VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability submitted by the Veteran, and undertake any additional development as may be indicated.  

4.  Readjudicate.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran a SSOC and provide her with an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

